Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Dana C. Gavenda, President and Chief Executive Officer and Kevin D. Maroney, Executive Vice President and Chief Financial Officer of FSB Community Bankshares, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Annual Report of the Company on Form 10-K for the year ended December 31, 2011 and that to the best of their knowledge: 1.the report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2.the information contained in the report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company at and for the year ended December 31, 2011. The purpose of this statement is solely to comply with Title 18, Chapter 63, Section 1350 of the United States Code, as amended by Section 906 of the Sarbanes-Oxley Act of 2002. March 28, 2012 /s/ Dana C. Gavenda Dana C. Gavenda President and Chief Executive Officer March 28, 2012 /s/ Kevin D. Maroney Kevin D. Maroney Executive Vice President and Chief Financial Officer
